Citation Nr: 1610141	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  07-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of stress fracture of the right medial tibial plateau with right knee disorder, currently rated 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of stress fracture of the left medial tibial plateau with left knee disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from July 2003 to March 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2007 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

In April 2015 the Board issued a decision denying a rating in excess of 10 percent disabling for residuals of stress fracture of the right medial tibial plateau with right knee disability (right knee disability) and residuals of stress fracture of the left medial tibial plateau with left knee disability (left knee disability).  Additionally, the April 2015 Board decision remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and migraine headaches to include as secondary to tinnitus, and entitlement to induvial unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the denial of a rating in excess of 10 percent disabling for his right and left knee disabilities to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in September 2015, the Court vacated the part of the April 2015 Board decision that denied a rating in excess of 10 percent disabling for his right and left knee disabilities and remanded the appeal to the Board for compliance with the JMR.  


FINDINGS OF FACT

1.  The Veteran's residuals of stress fracture of the right medial tibial plateau with right knee disorder with x-ray evidence of arthritis have not been manifested by extension limited to 15 degrees and flexion limited to 30 degrees; and show no objective evidence of slight subluxation, ankylosis or instability.  

2.  The Veteran's residuals of stress fracture of the left medial tibial plateau with left knee disorder with x-ray evidence of arthritis have not been manifested by extension limited to 15 degrees and flexion limited to 30 degrees; and show no objective evidence of slight subluxation, ankylosis or instability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected residuals of stress fracture of the right medial tibial plateau with right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

2.  The criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected residuals of stress fracture of the left medial tibial plateau with left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the Veteran's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

As to the increased rating claims now on appeal, notice was provided in July 2008. The July 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The July 2008 letter informed the Veteran of all pertinent and necessary Vazquez-notice language.  

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records (STR) as well as all identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his attorney has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations in connection with both claims.  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under DC 5260 and DC 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Under DC 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate and 30 percent when severe.  See 38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6.

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees. 

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.  

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet.  App. 202   (1995).

With respect to DC 5262, the diagnostic code for impairment of tibia and fibula under which the Veteran is currently rated by analogy, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; and 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring brace.  

DC 5003 lists the rating criteria for arthritis.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003. 

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability. 

III.  Increased Rating

In March 2004, the RO granted service connection for right and left knee disabilities, and assigned a 10 percent rating for each, pursuant to 38 C.F.R. § 4.71a, DC 5299-5262.  In August 2004, the Veteran requested reconsideration of his compensation claim for bilateral tibial patella fracture; his bilateral 10 percent evaluation was continued in a November 2004 rating decision and later in a March 2006 rating decision.  In April 2006, the Veteran requested an increased rating for his bilateral knee condition.  It is from that claim that the present appeal arises.

The Veteran indicated in an October 2005 statement that he wished for his right and left knee disabilities to be reevaluated as they have increased in severity to the point that he needed bilateral braces.  For the reasons that follow, the Board concludes that an increased rating for either disability is not warranted.

The Veteran currently has a 10 percent rating for his right and left knee disabilities under DC 5299-5262.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99".  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as if the residual condition is manifested by impairment of the tibia and fibula under DC 5262.

A VA examination dated December 2006 noted a diagnosis of stress fracture medial plateau bilateral knees, dated 2003.  The Veteran described his condition as progressively worse since onset, and noted he took medication for his conditions.  The Veteran reported use of a brace and cane for walking.  The examiner noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran noted he was limited to standing for 15 to 30 minutes, and was able to walk a quarter of a mile.  The Veteran also reported bilateral giving way of the knees, bilateral instability and pain, bilateral stiffness and weakness, weekly episodes of locking and 1 to 3 episodes of dislocation or subluxation a month.  He denied flare-ups of the knees.  The examiner noted the Veteran had normal propulsion but with pronounced right sided limp. 

On examination, range of motion testing revealed right knee extension of -25 to -22 degrees, with pain at -25 degrees, and to -25 to -20 degrees on repetitive use, due to pain.  The Veteran reportedly had had right knee flexion from 0 to 68 degrees, with pain at 65 degrees, and to 58 degrees on repetitive testing, due to pain.  The Veteran had left knee extension of -25 to -20 degrees, with pain at -25 degrees, and to -30 to -25 degrees on repetitive testing, due to pain.  The Veteran had left knee flexion from 0 to 85 degrees, with pain at 80 degrees, and to 82 degrees after repetitive testing, due to pain.  The examiner noted no inflammatory arthritis or joint ankylosis, but did note crepitus, tenderness, painful movement, and guarding of movement of both knees.  

An August 2008 VA examination initially noted the Veteran suffered bilateral stress fractures of the medial tibial plateaus with residual flexion contractures, and that the Veteran reported his condition had become progressively worse.  The Veteran reported current treatment to include medication, bracing, and occasional ice and heat.  The Veteran reported use of a cane.  He stated he was able to stand for 15 to 30 minutes, but felt he was unable to walk more than a few yards.  The Veteran's subjective symptoms included bilateral giving way of the knee, bilateral instability, bilateral pain, stiffness of the right knee, bilateral weakness, and bilateral swelling but no episodes of dislocation or flare-ups.  The Veteran reported 1 to 3 episodes of locking per month.

The examiner noted the Veteran's gait was antalgic, but there was no evidence of abnormal weight bearing.  Range of motion testing revealed right flexion to 92 degrees, with pain at full flexion, and right extension to 0 degrees, with pain at full extension.  Left knee range of motion testing revealed flexion to 105 degrees, with pain at full flexion, and extension to 0 degrees, with pain at full extension.  There was no additional limitation of motion after repetitive use.  The examiner noted tenderness, painful movement, and guarding of movement of the bilateral knees. 

The examiner referenced X-ray results from August 2008 finding no acute fracture or dislocation, with an impression of normal views of each knee.  The examiner diagnosed the Veteran with bilateral stress fractures of the medial tibial plateaus with residual flexion contractures. 

At an August 2010 VA examination, the Veteran claimed his right knee gave way secondary to pain with constant pain in and around the patella.  He reported the left knee did not give way as much but was always painful around the patella.  He stated that he wore knee braces locked in extension to prevent giving way, and had recurrent knee effusions that were aspirated occasionally.  The Veteran reported bilateral joint symptoms to include giving way, pain, and stiffness, repeated effusions, and tenderness.  The Veteran denied flare-ups of the joint.  The examiner noted no constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  The Veteran was limited in standing for 15 to 30 minutes, and was able to walk a quarter of a mile.  He reported the use of a brace and cane for walking.

On examination, the Veteran's gait was noted as normal and there was no other evidence of abnormal weight bearing.  There was no inflammatory arthritis.  The examiner noted bilateral knee tenderness and pain at rest, with crepitation, clicks or snaps, but without bumps consistent with Osgood-Schlatter's disease, masses behind the knee, grinding, instability, or patellar or meniscus abnormality.

Range of motion testing revealed bilateral knee flexion to 140 degrees and extension to 0 degrees, with objective evidence of pain but without additional limitation of motion after three repetitions of range of motion.  There was no joint ankylosis.

In a May 2011 VA examination, the Veteran reported continuing pain in his bilateral knees that was made worse with weight bearing activities.  He stated his pain was constant and located around his knee caps.  He reported that his knees gave way due to pain sometimes and then for unknown reasons at other times.  He stated he had recurrent effusions that most recently were drained in November 2010.  He noted he worse knee braces, which helped with the giving way.  He denied subluxation of the knee cap or knee with the giving way. 

The Veteran reported subjective symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and moderate, weekly flare-ups of joint disease, which were precipitated by standing, stairs, walking stance and giving way.  The Veteran estimated that during a flare-up, he lost 40 to 60 percent of motion in his knees due to pain.  The examiner noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was limited in standing up to an hour, and walking a quarter of a mile.  He endorsed use of a knee brace and a cane on an intermittent but frequent basis.

The examiner noted the Veteran's gait was normal, and there was no loss of a bone or inflammatory arthritis.  The examiner noted bilateral tenderness, and left knee abnormal motion and guarding of movement.  Both knees were noted as tender to palpation over the medial joint line, with a positive patellar grind test, no ligamentous laxity, negative patellar apprehension, and a negative dial test.  

Range of motion testing showed bilateral flexion to 120 degrees and extension to 0 degrees, with objective evidence of pain on motion but without additional limitation of motion after 3 repetitions of range of motion.  There was no joint ankylosis.  The examiner referenced x-ray findings dated May 2011, that revealed a diagnostic impression of minimal medial compartment joint space narrowing bilaterally, but otherwise unremarkable bilateral knee examination.

A VA physician noted in an August 2013 treatment record that it was unclear why the Veteran was using bilateral knee supports when his examination revealed normal results.  VA treatment records from September 2013 showed an x-ray report, which listed findings of osseous structures of the left knee intact, with no osteochondral defects noted, well-preserved joint spaces without significant degenerative process, and no radiopaque loose bodies or signs of joint effusion.

In October 2013, the Veteran underwent a final VA examination for his knees.  The examiner reviewed the claims file and noted the fracture of knee strain with a history of bilateral medial tibial plateau stress fracture.  The Veteran reported flare-ups of the knee, where he experienced severe knee pain bilaterally, occurring about 4 to 5 times a week and resulting in an estimated 10 to 15 percent decrease in his range of motion of his knees due to pain.  He stated the overuse activity tended to aggravate his knee pain.

Range of motion testing revealed right knee flexion to 85 degrees, with pain at full flexion.  The Veteran had left knee flexion to 120 degrees, with pain at 110 degrees.  The examination revealed bilateral extension at 0 degrees, with pain at 10 degrees.  There was no additional loss of motion following repetitive use testing, but functional loss included less movement than normal and pain on movement, bilaterally.  The Veteran experienced pain to palpation along the joint line, bilaterally, but had normal muscle strength.  Joint stability tests revealed normal rests, bilaterally, on Lachman test, Posterior drawer test, and application of valgus/varus pressure to knee in extension and 30 degrees flexion.  There was no evidence of history of recurrent patellar subluxation or dislocation.  There was no meniscal condition or joint replacement, and the Veteran did not have surgical scars. 

The examiner addressed the August 2008 VA examination findings of evidence of contractures, but determined that given the Veteran's range of motion findings, that the diagnosis by the 2008 examiner may have been incorrect with regard to the contractures.  The examiner further determined the Veteran had no present evidence of any contractures, and had a range of motion that was limited only by pain, without motion limited in a fixed position.  The examiner further determined that since the Veteran's imaging studies of his knee did not reveal any structural abnormality with regard to the right knee, which the Veteran stated caused the most discomfort, that it may be pain that causes the Veteran to be unable to support his weight.  Moreover, the examiner determined that there was no evidence of ongoing stress fractures and his past stress fractures appeared to have resolved, making it surprising that the Veteran continued to have pain and discomfort over 8 years after his initial injury.  Lastly, the examiner noted the MRI of the Veteran's right knee and x-ray of the left knee did not show any nonunion of the tibia and fibula and the examination did not show any loose motion requiring a brace, nor was there any evidence of subluxation or lateral instability affecting either knee on examination.  

There were no bumps consistent with Osgood-Schlatters disease, crepitation, masses behind the knee, instability, or meniscus abnormality of either knee, noted in any of the Veteran's VA examinations.  

The Veteran has also submitted lay evidence in support of his claim.  In an August 2013 statement, the Veteran reported he felt his knee conditions were constantly getting worse, noting that his knees gave out, causing him to fall, and noting that he experienced intermittent swelling, and difficultly standing and walking for prolonged periods of time.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right knee had flexion limited at most to 58 degrees and left knee flexion limited at most to 82 degrees, as reflected in a December 2006 VA examination.  The flexion of the Veteran's right and left knees must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, DC 5260.  DC 5260 therefore cannot serve as a basis for increased ratings in this case.  

Similarly, increased ratings are not warranted under DC 5261.  The Board initially notes that the December 2006 examination contains internally inconsistent findings regarding the range of motion, and must therefore be disregarded.  The Veteran had full extension in both knees on all of the above examinations, with the exception of the October 2013 VA examination where the Veteran experienced bilateral pain at 10 degrees extension.  Nevertheless, the Veteran's right knee and left knee extension would have to be limited to 15 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, DC 5261.  Because there is no evidence that the Veteran's right knee and left knee extension were limited to 15 degrees, DC 5261 cannot serve as a basis for increased ratings for the Veteran's right and left knee disabilities.

The Board acknowledges that the Veteran has endorsed flare-ups during his examinations.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  In December 2006, August 2008, and August 2010 VA examinations the Veteran denied flare-ups. While the Veteran's functional loss was noted in several of his VA examinations to include pain on movement and less pain than normal, these symptoms are considered by the Board and rating criteria.  In the May 2011 VA examination the Veteran reported flare ups that caused, in his estimation, a 40 to 60 percent decrease in his range of motion.  The Veteran is competent to testify to observable symptoms such as pain and generalized loss of motion; however, he is not competent to testify to the exact degree of his range of motion during a flare up as he does not possess the requisite training and experiencing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even if the Veteran were competent to testify to the degree of his range of motion, a 60 percent decrease in range of motion, as shown in the May 2011 VA examination would still not result in a range of motion, which met the requirements for an increased rating.  Additionally, repetitive use testing was performed during the May 2011 VA examination, which is designed to simulate repeated use such that may cause a flare up.  The repetitive use testing did not show any additional loss of range of motion.  In the October 2013 VA examination the Veteran again reported flare ups that caused, in his estimation, 10 to 15 percent loss of range of motion.  As stated above the Veteran is not competent to testify to the exact degree of his range of motion, but if he were, a 15 percent decrease in range of motion, as shown by the October 2013 VA examination, would not result in an increased rating.  Therefore, the Veteran's decrease in range of motion caused by a flare up has been considered by the Board, but does not meet the criteria for an increased rating under DC 5620 or 5621.  38 C.F.R. §§ 4.71a, DC 5260, 5261.  

DC 5257 provides ratings subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The Veteran reported subluxation in his December 2006 VA examination but denied it in all other examinations.  The medical evidence does not show any recurrent subluxation.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's left knee disability under DC 5257 for subluxation, as recurrent subluxation has not been shown by the lay testimony or medical evidence.

With respect to instability, the Veteran consistently reported weakness, instability, and giving way of his knees at his VA examinations.  The Veteran is competent to describe symptoms of instability and giving way of his knees as they are observable by a lay person.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible, as his description of symptoms has been consistent throughout the record and is supported by medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  However, although the Veteran is competent to describe symptoms observable by a lay person, he is not competent to testify to the cause of said symptoms.  Jandreau, supra.  Objective examinations unanimously revealed negative instability test results.  Specifically, the VA examination in October 2013, Lachman test, Posterior drawer test, and application of valgus/varus pressure to knee in extension and 30 degrees flexion all produced normal results.  Additionally, the October 2013 examiner reported that there was no evidence of stress fracture or instability in the Veteran's knees.  The examiner noted that it was likely pain that would cause the Veteran to be unable to support his weight, rather than instability.  Additionally, the Veteran reported that he required bilateral knee braces for instability, however, an August 2013 VA treatment record noted that it was unclear why the Veteran required bilateral knee supports because his examination revealed normal results bilaterally.  Therefore, the Board finds that the medical evidence is more probative and therefore outweighs the Veteran's lay testimony.  Thus, a separate rating is not warranted for the Veteran's right and left knee disabilities under DC 5257 for instability.  

DC 5262 provides ratings for impairments of the tibia and fibia.  The evidence of record does not establish any existing impairment of the tibia or fibula.  The October 2013 examiner specifically determined that there was no evidence of ongoing stress fracture in the Veteran's right knee; an x-ray of the left knee did not show any nonunion of the tibia and fibula; and that the examination did not show any loose motion requiring a brace.  There was no evidence of impairment of the tibia and fibula with moderate knee disability, as is required for a 20 percent rating under DC 5262.  38 C.F.R. § 4.71a, DC 5262.  Thus, the schedular criteria of DC 5262 cannot serve as a basis for an increased rating.

In considering the applicability of other diagnostic codes, the Board finds that DC 5256 (ankylosis of the knee) and DC 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  The Board has also considered whether an evaluation under DC 5258 or 5259 is appropriate for the Veteran's condition.  None of the Veteran's VA examinations revealed a cartilage condition or effusion.  Therefore, an additional separate rating under DC 5258 is not warranted.  Additionally degenerative or traumatic arthritis was not noted on any VA examinations.  Specifically, the Veteran's May 2011 VA examination showed very mild arthritic changes but overall the Veteran's knees presented as normal.  The Veteran's October 2013 VA examination indicated the Veteran was not experiencing degenerative arthritis.  Therefore a rating under DC 5003 is not warranted.  An additional separate rating under 5259 is not warranted because the symptoms contemplated under DC 5259 are already considered under the rating assigned under DC 5003 and 5258.


IV.  Extraschedular 

The Board has also considered whether a referral for extraschedular rating is warranted. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's right and left knee disabilities is not inadequate.  The Veteran has complained of pain, weakness, stiffness, and giving way, all of which is considered by the schedular criteria.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is therefore not warranted.  See VAOPGCPREC 6-96. 

Additionally, the Veteran's attorney has indicated in a January 2016 statement that the Board should consider granting the Veteran TDIU.  However, the Board remanded the issue of TDIU for further development in the April 2015 decision and therefore, this claim was not before the Court.  The record does not indicate that this issue has been recertified to the Board for appellate disposition, and therefore the Board does not have jurisdiction over the Veteran's claim for TDIU. Additionally, consideration of the TDIU claim would be duplicative of the TDIU issue remanded by the Board. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

1.  Entitlement to an increased evaluation for residuals of stress fracture of the right medial tibial plateau with right knee disorder, currently rated 10 percent disabling, is denied.  

2.  Entitlement to an increased evaluation for residuals of stress fracture of the left medial tibial plateau with left knee disorder, currently rated 10 percent disabling, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


